Citation Nr: 1043984	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic heart disorder, 
to include a heart murmur.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2008, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The Veteran also 
testified at a formal hearing at the RO in March 2006.  The 
transcripts of these hearings have been reviewed and are 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

Initially, the Board notes that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  The Veteran reported no history of any palpitations or 
heart trouble at her entrance examination and a contemporaneous 
clinical examination revealed a normal heart.  As the record 
reflects that the Veteran's heart was clinically normal upon 
entry into active duty, the presumption of soundness applies to 
the Veteran's claimed chronic heart disorder.
Nevertheless, in denying the Veteran's claim of entitlement to 
service connection for a chronic heart disorder, the Appeals 
Management Center (AMC) wrote in an August 2010 supplemental 
statement of the case, "There is no medical evidence that shows 
a factual permanent worsening beyond the natural progression of 
the disease during service."  Previously, in an August 2007 
supplemental statement of the case, the RO denied the Veteran's 
claim after finding that the evidence of record did not indicate 
that any currently diagnosed chronic heart disorder was related 
to her benign flow murmur in service.  The Board notes that the 
only competent opinion of record is that of the May 2007 
compensation and pension examiner.  Notably, the compensation and 
pension examiner's report did not indicate that he had any 
knowledge of the Veteran's diagnoses during the appeal period 
from her private physicians.  In this regard, the Board observes 
that the Veteran was diagnosed with hypertension, palpitations, 
and arrhythmia during the appeal period.  Yet, the examination 
report did not mention hypertension and appeared to proceed on 
the basis of his finding that the Veteran had no chronic heart 
disorder at the time of the examination.   This opinion does not 
adequately address whether any of the chronic heart disorders 
that the Veteran was diagnosed with at any point during the 
appeal period, specifically including hypertension, arrhythmia, 
and palpitations, were at least as likely as not related to 
service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication).  Therefore, the 
opinion is not sufficient for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
May 2007 compensation and pension examiner, 
D.B., with respect to the Veteran's claimed 
chronic heart disorder.  D.B. should review 
the Veteran's claims file, especially the 
treatment records submitted since his last 
examination report, and specifically state 
all chronic heart disorders the Veteran has 
been diagnosed with since she filed her claim 
in June 2003.  He should then provide an 
opinion regarding whether it is at least as 
likely as not (i.e. a 50 percent or greater 
probability) that any identified chronic 
heart disorders had their onset during active 
military service or are otherwise caused by 
her period of active military service.

Please send the claims folder to D.B. 
for the supplemental opinion. 

If D.B. is not available, please obtain the 
requested supplemental opinion from another 
appropriate clinician.  The clinician should 
have an opportunity to review the complete 
claims folder before rendering an opinion.  A 
new compensation and pension examination 
should only be conducted if the clinician 
preparing the new opinion deems one 
necessary.

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.         


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


